       Case 2:21-cv-00050-SPL Document 55 Filed 02/11/21 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                            )      No. CV-21-00050-PHX-SPL
      Apache Stronghold,
 9                                            )
                                              )
                       Plaintiff,             )      ORDER
10                                            )
      vs.
11                                            )
                                              )
      United States of America, et al.,       )
12                                            )
13                     Defendants.            )
                                              )
14                                            )

15          Having reviewed Ramon Riley, The Morningstar Institute, and the MICA Group’s
16   Motion for Leave to File Amicus Brief (Doc. 54),
17          IT IS ORDERED that the Motion for Leave to File Amicus Brief (Doc. 54) is
18   granted. Ramon Riley, The Morningstar Institute, and the MICA Group shall file their
19   proposed Amicus Brief separately on the record no later than 5:00 p.m. today, February
20   11, 2021.
21          Dated this 11th day of February, 2021.
22
23                                                    Honorable Steven P. Logan
                                                      United States District Judge
24
25
26
27
28
